Citation Nr: 0620453	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-18 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD).

2.  Entitlement to service connection for tachycardia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge (VLJ) in 
April 2006.  

The veteran filed a claim for service connection for a heart 
disability, psychiatric disability, and meningitis in May 
2003.  The RO issued a rating decision as to all issues in 
December 2003.  The veteran filed a notice of disagreement in 
January 2004.  The RO issued a statement of the case (SOC) in 
April 2004, which addressed all issues.  The veteran filed a 
substantive appeal as to all issues in April 2004.  In a 
January 2006 rating decision, the RO granted service 
connection for anxiety disorder with panic attacks.  The 
veteran submitted a statement dated in February 2006 in which 
he indicated that he was satisfied with the grant of service 
connection for anxiety disorder and wished to withdraw any 
further appeal on that issue.  He also indicated that he 
desired to withdraw his appeal for the issue of service 
connection for meningitis.  Consequently, the issue remaining 
on appeal is the heart claim.  This claim was addressed by 
the RO as including two specific disabilities-tachycardia 
and ischemic heart disease or coronary artery disease.  
Consequently, the Board will address these two disabilities.  

(Consideration of entitlement to service connection for 
tachycardia is deferred pending completion of the development 
sought in the remand that follows the decision below.)




FINDINGS OF FACT

1.  The veteran's coronary artery disease was first diagnosed 
many years after service.

2.  Coronary artery disease is not attributable to the 
veteran's period of military service.  


CONCLUSION OF LAW

The veteran does not have a coronary artery disease that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from January 1960 to 
January 1964.  A review of his service medical records (SMRs) 
for the period from January 1960 to January 1964 does not 
reveal any treatment or evaluation for any heart disorder.  
The veteran's January 1960 enlistment physical examination is 
negative for any report by the veteran of a preexisting 
condition.  The veteran was treated for spinal meningitis in 
February 1960.  His January 1964 separation examination is 
negative for any complaints or findings regarding heart 
problems.  

Associated with the claims file treatment records from Parma 
Community General Hospital dated in May 1964 and from June 
1993 to February 2002.  In May 1964 the veteran was admitted 
for paroxysmal supraventricular tachycardia.  He was noted to 
have a negative history of cardio-respiratory problems and 
his cardiac examination was entirely normal with normal heart 
sounds, regular heart rhythm, no murmurs and no enlargement 
of the heart.  In June 1993 the veteran underwent an aortic 
coronary bypass graft for an occluded right coronary artery.  
In May 1999 the veteran was noted to have severe double-
vessel coronary artery disease.  The veteran was noted to 
have undergone a percutaneous transluminal coronary 
angioplasty and stenting of the left circumflex coronary 
artery in May 1999.  The veteran had unstable angina in June 
1999.  In April 2002, he had no hemodynamically significant 
extracranial carotid occlusive disease of either the right or 
left carotid bifurcation.  

Associated with the claims file are private treatment reports 
from J. Sechler, M.D., dated from January 1995 to October 
2002.  The veteran's history of percutaneous transluminal 
coronary angioplasty in April 1987 and May 1993 was noted.  
The veteran underwent single-vessel coronary bypass surgery 
in June 1993.  In March 1998 the veteran was noted to have 
what was variously described as arteriosclerotic heart 
disease and ischemic heart disease.  In May 1999 the veteran 
was noted to have undergone a percutaneous transluminal 
coronary angioplasty and stenting of the left circumflex 
coronary artery.  The veteran underwent several exercise 
stress tests during the period referenced.  In March 2001, he 
was evaluated for coronary insufficiency because he had 
coronary artery disease.  In September 2002, his ischemic 
heart disease appeared clinically stable.  Dr. Sechler 
submitted a letter dated in August 2003 in which he reported 
that the veteran underwent coronary artery bypass surgery 
approximately ten years prior and had atrial fibrillation 
subsequent to that.  He noted that the veteran had a history 
of panic attacks, depression, hypercholesterolemia, and 
borderline hypertension.  

Also associated with the claims file are VA outpatient 
treatment reports dated from November 2002 to November 2005.  
The veteran was noted to have a past medical history of 
coronary artery disease and coronary artery bypass graft.  

Associated with the claims file is a letter from C. Hoyt, 
M.D., dated in February 2004.  The letter was unrelated to 
the issue of ischemic heart disease or coronary heart 
disease.  

The veteran was afforded a VA cardiac examination in August 
2004.  The examiner diagnosed the veteran with coronary 
artery disease.  He opined that coronary artery disease was 
not related to the veteran's period of military service.  

The veteran testified at a video conference hearing in April 
2006.  The veteran testified that he went to the hospital for 
angina in the early 1980s.  He said that he underwent a heart 
catheterization which revealed a slight blockage in an 
artery.  He testified that he underwent an angioplasty.  He 
testified that his heart problems, aside from tachycardia, 
arose in the early to mid-1980s.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, certain 
chronic diseases, including arteriosclerosis and 
cardiovascular-renal disease, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Here, there is medical evidence that the veteran currently 
suffers what has been variously been called ischemic heart 
disease, coronary artery disease, and arteriosclerotic heart 
disease.  However, as the August 2004 VA examiner noted, 
there is no medical link between the veteran's period of 
service and coronary artery disease.  The veteran's service 
medical records are entirely negative for any reference to a 
heart disability.  Furthermore, while the veteran was noted 
to have an episode of paroxysmal supraventricular tachycardia 
in May 1964, he was noted to have a negative history of 
cardio-respiratory problems and his cardiac examination was 
entirely normal with normal heart sounds, regular heart 
rhythm, no murmurs and no enlargement of the heart.  Given 
the VA examiner's opinion that there is no link between the 
veteran's coronary artery disease and any in-service disease 
or injury, it is clear that there is no medical evidence of a 
nexus between the current coronary artery disease and the 
veteran's military service.  The one-time episode of 
tachycardia was within a year of the veteran's separation 
from service, but there is no indication that it was 
representative of coronary artery disease.

Neither of the veteran's private physicians provided a nexus 
opinion linking the veteran's coronary artery disease to his 
period of service.  The veteran's private medical records 
from Dr. Sechler indicate that he was diagnosed with coronary 
artery disease in March 1998 and treated for the same.  
However, Dr. Sechler did not provide an opinion linking the 
veteran's coronary artery disease to his period of service.  
Dr. Sechler's August 2003 statement revealed that the veteran 
underwent coronary artery bypass surgery approximately ten 
years prior and had atrial fibrillation subsequent to that.  
He noted that the veteran had a history of panic attacks, 
depression, hypercholesterolemia, and borderline 
hypertension.  Dr. Hoyt's February 2004 statement was 
unrelated to the issue of coronary artery disease.  

Similarly, the private medical records from Parma Community 
General Hospital reveal treatment for coronary artery disease 
in May 1999.  Significantly, the records do not include a 
medical opinion that the coronary artery disease is related 
to military service, and the records do not provide any 
analysis suggesting such a relationship.

The veteran asserts a relationship between currently shown 
coronary artery disease and military service; however, 
competent lay evidence is evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2005).  Medical opinion, by its very 
nature, requires specialized education, training, and 
experience.  Thus, while the veteran is competent as a 
layperson to describe the symptoms of his heart disease, he 
is not competent to provide medical opinion as to its 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1).

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  As 
noted above, the only medical opinion of record, that of the 
VA examiner, provides that there is no link between the 
veteran's period of service and coronary artery disease.  
Therefore, on the basis of the above analysis, and after 
consideration of all of the evidence, the Board finds that a 
preponderance of the evidence is against the veteran's claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 
57-58.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2005).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran submitted his current claim in May 2003.  The RO 
wrote to the veteran in June 2003 and notified him of the 
evidence/information needed to substantiate his claim and 
establish service connection for his claimed disability.  He 
was told what VA would do in the development of his claim and 
what he should do to support his contentions.  He was told to 
submit pertinent evidence.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  The Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Additionally, while the veteran was not told of 
the criteria used to award disability ratings or the criteria 
for assigning an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), no such issue is now 
before the Board.  Therefore, a remand in order to address 
rating or effective date issues is not necessary.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained VA outpatient treatment reports, and private medical 
records.  The veteran has not alleged that there is any 
outstanding evidence that would support his contention that 
coronary artery disease is related to service.  The veteran 
was afforded a VA examination during the course of his 
appeal.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.


ORDER

Entitlement to service connection for coronary artery disease 
is denied


REMAND

The veteran avers that tachycardia is related to his period 
of service.  In the alternative, the veteran claims that 
tachycardia (which has also been described as atrial 
fibrillation) is related to the meningitis he suffered in 
service in February 1960 or to his service-connected anxiety 
disorder.  

Private medical records from Dr. Sechler reveal that the 
veteran was seen for heart palpitations most likely secondary 
to anxiety neurosis in March 2000.  Dr. Sechler noted that 
the veteran's heart remained in stable sinus rhythm on an 
electrocardiogram.

The veteran was afforded a VA examination in August 2004.  
The examiner opined that the veteran's meningitis contributed 
to his anxiety disorder but was not likely to cause atrial 
fibrillation.  The examiner did not provide an opinion as to 
whether the veteran's episode of tachycardia shortly after he 
separated from service was related to his period of service.  
Further, the examiner did not provide an opinion regarding 
whether the tachycardia and/or atrial fibrillation is related 
to the veteran's service-connected anxiety disorder or 
whether the veteran's service-connected anxiety disorder has 
made the veteran's tachycardia and/or atrial fibrillation 
chronically worse.  In order to properly assess the veteran's 
claim such opinions should be obtained.  

Additionally, the Board observes that the veteran has not 
been advised of what the evidence has to show to establish 
service connection for tachycardia and/or atrial fibrillation 
secondary to service-connected disability.  Such notice is 
required.  The Board thus finds that in this regard, the 
veteran has not been afforded adequate notice under the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2005).  The case must be remanded to address this 
deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a 
letter pertaining to the issue of 
service connection for tachycardia 
as secondary to service-connected 
anxiety disorder.  The letter should 
provide the notices required by the 
VCAA.  The claims folder must be 
reviewed to ensure that all VCAA 
notice obligations have been 
satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 and Supp. 2005).  Such 
notice should specifically apprise 
the veteran of the evidence and 
information necessary to 
substantiate his claim and inform 
him whether he or VA bears the 
burden of producing or obtaining 
that evidence or information, and of 
the appropriate time limitation 
within which to submit any evidence 
or information.  38 U.S.C.A. § 
5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He should be 
specifically told to submit any 
pertinent evidence in his 
possession.  He should also be 
informed regarding the criteria for 
rating and award of an effective 
date.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be contacted 
and requested to identify any 
additional healthcare providers, VA 
and non-VA, inpatient and 
outpatient, who have treated him for 
tachycardia or atrial fibrillation.  
He should be requested to complete 
and return the appropriate release 
forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the 
healthcare providers.  Regardless of 
the veteran's response, all 
outstanding VA treatment reports 
dating from November 2005 should be 
requested and associated with the 
claims folder, if not already of 
record.

3.  The examiner who conducted the 
August 2004 VA cardiology 
examination should be asked to 
review the claims file and address 
the question of whether service-
connected anxiety disorder has 
caused or made worse the diagnosed 
tachycardia or atrial fibrillation.  
The examiner should also provide an 
opinion as to the medical 
probabilities that tachycardia first 
shown shortly after separation from 
service had its onset during 
military service.  (If these 
opinions can not be provided without 
further examination, an examination 
should be scheduled.)

4.  Thereafter, the RO should 
consider all of the evidence of 
record and re-adjudicate the claim 
of service connection.  If the 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain 
notice of all relevant actions taken 
on the claims for benefits, to 
include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


